Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 8/6/20 has been considered in full.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the worm gearing, cross-helical gearing, the intermediate gears, and the hexagonal opening in the first gear, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 13, 16, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 requires worm gearing.  This embodiment is not adequately enabled since the drawings do not show worm gearing and the specification does not adequately enable worm gearing.  It is not understood how worm gearing would be integrated into the invention.  See also, claim 16.
Claim 6 requires cross-helical gears.  This embodiment is not adequately enabled since the drawings do not show helical gearing and the specification does not adequately enable helical gearing.  It is not understood how helical gearing would be integrated into the invention.  Additionally, it is not understood what “cross” helical gearing embodies.  See also, claim 17.
Claim 8 requires intermediate gear(s) between the first and second gear. This embodiment is not adequately enabled since the drawings do not show additional gear(s) and the specification does not adequately enable additional gearing.  It is not understood how the additional gear(s) would be integrated into the invention.  See also, claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5, 6, 8, 10, 13, 16, 17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires worm gearing which renders the claim indefinite.  It is not clear how worm gearing would be integrated into the invention.  See also, claim 16.
Claim 6 requires cross-helical gears which renders the claim indefinite.  It is not clear how helical gearing would be integrated into the invention.  Additionally, it is not clear what “cross” helical gearing embodies.  See also, claim 17.
Claim 8 requires intermediate gear(s) between the first and second gear which renders the claim indefinite. It is not clear how the additional gear(s) would be integrated into the invention.  See also, claim 19.
Claim 10 requires the tool to be a “guitar shape”.  This renders the claim indefinite since the recitation is so broad so as to be indefinite.  Guitars do not have a well defined shape, so the scope is indeterminate.
	Claim 13 is indefinite for the recitation of a hexagonal opening in the first gear.  This renders the claim indefinite since it not clear what the meets and bounds of this recitation requires – size, shape, etc.  See also, claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15, 18-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/011510A1, cited in IDS).
WO 2020/011510A1 shows the following:
1. An apparatus, comprising: a housing 111; and plural gears 132, 133, 134 disposed in the housing, wherein at least a first gear of the plural gears comprises a centrally disposed opening (Fig 2c shows engagement openings at both ends) configured to mate with a drive tool 10, wherein a second gear of the plural gears comprises a centrally disposed opening configured to mate with a nut (Figure 2c one end of tool is hexagonal and the other is square), wherein rotational movement of the first gear causes rotational movement of the second gear.
2. The apparatus of claim 1, wherein the centrally disposed opening of the first gear comprises a  hexagonal opening or a square opening. (See Claim 1)
3. The apparatus of claim 1, wherein the centrally disposed opening of the second gear comprises a hexagonal opening. (See Claim 1)
4. The apparatus of claim 1, wherein the plural gears comprise spur gears. (Figure 2b shows spur gears)
5. The apparatus of claim 1, wherein the first gear and the second gear are coupled directly together. (Gears are engages)
8. The apparatus of claim 1, wherein the first gear and second gear are operably coupled together via one or more intermediate gears. (there are multiple intermediate gears)
9. The apparatus of claim 1, wherein the housing comprises a handle and a hollow portion, the hollow portion occupied by the plural gears. Housing is hollow and encloses gears and the handle is anything else)
10. The apparatus of claim 9, wherein the housing comprises a guitar shape. (Figure 1 shows a neck and larger base)
11. The apparatus of claim 9, wherein the housing comprises opposing cover plates secured to the housing and overlapping the hollow portion, the plural gears sandwiched between the opposing cover plates. (111, 112)
12. A system, comprising: a drive tool: and a hollow nut driver tool, the hollow nut driver tool comprising: a housing; and plural gears disposed in the housing, wherein at least a first gear of
the plural gears comprises a centrally disposed opening configured to mate with the drive tool, wherein a second gear of the plural gears comprises a centrally disposed opening configured to mate with a nut, the first and second gears operably coupled, wherein the drive tool is configured to indirectly cause rotational movement of the second gear by directly driving the first gear. (WO 2020/011510A1 shows a tool – see preceding claims)

13. The system of claim 12, wherein the centrally disposed opening of the first gear comprises a hexagonal opening or a square opening.  (See claim 2)
14. The system of claim 12, wherein the centrally disposed opening of the second gear comprises a hexagonal opening. (See Claim 3)
15. The system of claim 12, wherein the plural gears comprise spur gears. (See Claim 4)
18. The system of claim 12, wherein the first gear and the second gear are coupled directly together. (See Claim 7)
19. The system of claim 12, wherein the first gear and second gear are operably coupled together via one or more intermediate gears. (See Claim 8)
20. The system of claim 12, wherein the housing comprises: a handle and a hollow portion, the hollow portion occupied by the plural gears; and opposing cover plates secured to the housing and overlapping the hollow portion, the plural gears sandwiched between the opposing cover plates. (See Claim 11)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/011510A1 in view of Landwehr, III (5,927,156).
WO 2020/011510A1 shows the claimed invention except for the use of worm gearing.
Landwehr, III (5,927,156) shows a tool which utilizes worm gearing to transmit torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used worm gearing, in view of the teaching of Landwehr, III since the selection of a known equivalent gearing system to transmit power is well within the level of skill in the art and the selection of either gearing arrangement would result in torque being transferred. 


Claim(s) 6 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/011510A1 in view of Berman (2004/0237729 A1)
WO 2020/011510A1 shows the claimed invention except for the use of helical gearing.
Berman shows a tool which utilizes helical gearing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used helical gearing, in view of the teaching of Berman, since the selection of a known equivalent gearing system to transmit power is well within the level of skill in the art and the selection of either gearing arrangement would result in torque being transferred. 


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        e